DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 11-15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caille (U.S. 2006/0011632).  Caille teaches a tamper-evident lid 10 for a container A, the lid 10 comprising an annular sidewall 14 defining a perimeter of the lid (figure 1), the annular sidewall 14 including an upper sidewall section (at lead line 21 in figure 2) and a lower sidewall section (at lead line 26 in figure 2) connected together along a weakened portion at 25 extending circumferentially around the annular sidewall (figure 1; extends in circumferential direction), a cover portion 12, 20, 22 connected to the upper sidewall section (figure 2), and a locking component 24 provided on an interior surface of the lower sidewall section, wherein the locking component 24 comprises a projecting wall (at lead line .

Regarding claim 7, the weakened portion 25 connecting the upper sidewall section at lead line 21 and the lower sidewall section at lead line 26 extends circumferentially around the perimeter of the lid (figure 2).

Regarding claim 8, the weakened portion 25 comprises a gap defined partially through the annular sidewall between the lower sidewall section and the upper sidewall section (figure 2).

Regarding claim 11, the inward projection at 24A defined on an interior surface of the upper sidewall section adjacent the lower edge of the upper sidewall section (figure 2), wherein the continuous top wall of the locking component extends from the projection wall toward the inward projection and connects to the inward projection along a connecting edge defined along a length of the locking component at 25.

Regarding claim 12, the connecting edge of the locking component (at lead line 25) creates a line of weakness around the circumference along with the weakened portion.

Regarding claim 13, the locking component 24 is configured to be positioned under an upper rim of the container when the lid is secured onto the container (figure 2).


Regarding claim 15, the locking component 24 restricts the lid from being removed from the container after being secured to the container without providing a visual indication of tampering (paragraph [0029]).

Regarding claim 21, the top wall of the locking component at 25 connects to an interior surface of the upper sidewall section along a lower edge of the upper sidewall section to form an enclosed upper boundary of the locking component (figure 2).

Regarding claim 22, the top wall of the locking component at 25 connects to the upper sidewall section at a connecting edge, and wherein the connecting edge is generally aligned and integral with the weakened portion extending circumferentially around the annular sidewall of the lid (figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-5, 9, 10, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Caille (U.S. 2006/0011632) in view of Foldesi et al. (U.S. 2008/0035641).  Caille discloses the claimed invention except for the void.  Foldesi et al. teaches that it is known to provide a locking projection with a void (see lead line 40 in figure 4b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Caille with the locking projection having a void, as taught by Foldesi et al., in order to allow for easier removal by giving the projection greater flexibility and to save on material costs.
Regarding claim 2, further comprising a void space (shown at lead line 40 in figure 3a of Foldesi et al.) extending into an exterior surface of the annular sidewall and corresponding to the locking component, wherein the void space extends through the annular sidewall and into the locking component and is defined by the projecting wall and the top wall of the locking component (figure 3a of Foldesi et al.).

Regarding claim 3, the projecting wall and the top wall seal an inner portion the void space and separate the void space from an interior of the lid (figure 2).

Regarding claim 4, the top wall (at lead line 25 of Caille) of the locking component 24 comprises a continuous top wall extending from the projecting wall to an interior surface of the upper sidewall section along an entire length of the locking component to separate the void space from the interior of the lid (figure 2 of Caille).



Regarding claim 9, Caille discloses the claimed invention except for the void.  Foldesi et al. teaches that it is known to provide a locking projection with a void (see lead line 40 in figure 4b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Caille with the locking projection having a void, as taught by Foldesi et al., in order allow for easier removable by f=giving the projection greater flexibility and to save on material costs.

Regarding claim 10, the void of Foldesi et al.  space has a width greater than a width of the weakened portion, as shown in figure 3a of Foldesi et al.

Regarding claim 20,  Caille teaches a tamper-evident lid 10 for a container A, the lid 10 comprising an annular sidewall 22, 24 defining a perimeter of the lid (figure 1a), the annular sidewall 14,  including an upper sidewall section (at lead line 21) and a lower sidewall section (at lead line 26), a weakened portion 25 extending circumferentially around the annular sidewall and partially through the annular sidewall (figure 2), the weakened portion 25 connecting the upper sidewall section at 21 and the lower sidewall section together at 26, a cover portion 12, 20, 22 connected to the upper sidewall section (figure 2), one or more locking components 24 provided on an interior surface of the lower sidewall section (figure 2), wherein each locking component 24 comprises a projecting wall (at  lead line 24B) extending radially inward from the interior surface of the lower sidewall at an upward angle (figure 
Caille discloses the claimed invention except for the void.  Foldesi et al. teaches that it is known to provide a locking projection with a void (see lead line 40 in figure 4b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Caille with the locking projection having a void, as taught by Foldesi et al., in order to allow for easier removal by giving the projection greater flexibility and to save on material costs.

Regarding claim 23, the top wall at 22 connects to the upper sidewall section at 21 at a connecting edge, and wherein the connecting edge is generally aligned and integral with the weakened portion extending circumferentially around the annular sidewall of the lid.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caille (U.S. 2006/0011632) in view of Foldesi et al. (U.S. 2008/0035641), as applied to claim 2 above, and further in view of Orth et al. (U.S. 2004/0069738).  The modified container lid of Caille discloses the claimed invention except for the void being uninterrupted.  Orth et al. teaches that it is known to provide a locking projection and void that are continuous (see lead lines 74 and 80 in figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified lid of Caille with the locking projection and void being continuous, as taught by Orth et al., in order to provide a more secure connection between the lid and the closure.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caille (U.S. 2006/0011632) in view of Foldesi et al. (U.S. 2008/0035641), as applied to claim 1 above, and further in view of Witt (U.S. 2017/0305615).  Caille discloses the claimed invention except for the ribs.  Witt teaches that it is known to provide ribs on each side of the projection (see element 76).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Foldesi et al. with the ribs on each side of the projection, as taught by Witt, in order to reinforce that portion of the lid and lower sidewall section.

Regarding claim 17, the pair of ribs are capable of facilitating stacking of the lid with another second lid by engaging an annular projection of an appropriately sized second lid.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caille (U.S. 2006/0011632).  Caille discloses the claimed invention except for there being 5 locking components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Caille with an additional locking projection, in order to provide a more secure connection and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Caille (U.S. 2006/0011632), as applied to claim 18 above, and further in view of Foldesi et al. (U.S. 2008/0035641).  The modified lid of Caille discloses the claimed invention except for the void.  Foldesi et al. teaches that it is known to provide a locking projection with a void (see lead line 40 in figure 4b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new primary reference of Caille teaches a top wall of the locking component generally aligned with the weakened portion extending circumferentially around the annular sidewall of the  lid.  The locking component 24 of Caille is aligned with the weakened portion at 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736